                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:97-CR-00001-KDB-1


 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 SEAN LAMONT DUDLEY,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s pro se motion for compassionate

release and home confinement under to 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, and

the Coronavirus Aid, Relief, and Economic Security (CARES) Act of 2020. (Doc. No. 217).

Defendant seeks compassionate release for the eighth time asserting the same general complaints

and requesting compassionate release arguing he faces a heightened risk of contracting COVID-

19 while incarcerated at FCI Ashland and that, due to his pre-existing medical conditions, he faces

a heightened risk of a severe case of COVID-19 if he were to contract the virus. (Doc. Nos. 205,

206, 208, 210, 211, 212, 214, 217). This Court denied Defendant’s prior motions without prejudice

to renewed motions properly supported by evidence and after exhaustion of his administrative

remedies. (Doc. Nos. 209, 213, 215). The Government opposes the current motion. (Doc. No.

221). Because Defendant has not met his burden to establish that a sentencing reduction is

warranted under 18 U.S.C. § 3582(c), the Court will deny his motion.

         The Government reports Defendant is fully vaccinated against COVID-19 having received

his second dose of the Pfizer vaccine on or about May 11, 2021. Id. The CDC reports that

vaccinations protect individuals from getting sick with COVID-19, Facts about Vaccination, CDC



          Case 5:97-cr-00001-KDB Document 222 Filed 06/11/21 Page 1 of 2
(Apr. 15, 2021), www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html, and         may prevent

individuals from “getting seriously ill” even if they do contract the virus, Benefits of Getting

Vaccinated, CDC (Apr. 12, 2021), www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-

benefits.html. The CDC also notes that vaccines currently available in the United States have been

shown to be “highly effective” at preventing COVID-19.

       The vaccine addresses Defendant’s concerns about contracting COVID-19 and his

purported risk of severe illness should he contract the virus. Because Defendant’s vaccination

significantly mitigates the risk of contracting COVID-19, Defendant cannot establish an

“extraordinary and compelling” reason for compassionate release based on his concerns about

contracting the virus. As such, Defendant’s Motion will be denied.

       As Defendant was informed in the Court’s order (Doc. No. 209) denying some prior

motions for compassionate release, nothing in the CARES Act gives the Court a role in

determining which candidates are eligible for home confinement under 18 U.S.C § 3624(c)(2).


       IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 217), is DENIED with prejudice.

       SO ORDERED.




                                 Signed: June 11, 2021




         Case 5:97-cr-00001-KDB Document 222 Filed 06/11/21 Page 2 of 2
